Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/13/2020 and 01/31/2020 and 09/22/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Rink on 09/17/2021.

The application has been amended as follows: 

Claim 23. (Currently amended) A method for producing a hot rolled steel sheet comprising:
by mass% 
C: 0.02% or more and 0.50% or less,
Si: 2.0% or less,
Mn: 0.5% or more and 3.0% or less,
P: 0.1% or less,
S: 0.01% or less,
Al: 0.01% or more and 1.0% or less,
N: 0.01% or less, and
a balance of Fe and impurities,
hot rolling the cast slab wherein the hot rolling includes finish rolling the slab using a rolling mill provided with at least four consecutive rolling stands, the respective rolling loads of the final three rolling stands in the finish rolling are 80% or more of a rolling load of an immediately previous rolling stand, and an average value of finish rolling temperatures of the final three rolling stands is 800°C or more and 950°C or less, and forcibly cooling, then coiling the finish rolled steel sheet wherein the forcibly cooling includes primary cooling started within 1.5 seconds after the finish rolling ends and cooling the steel sheet by a 30°C/second or more average cooling rate down to 600°C or more and 750°C or less, intermediate air cooling allowing the primary cooled steel sheet to naturally cool for 3 seconds or more and 10 seconds or less, and secondary [[cooling]] cooling the intermediate air cooled steel sheet by a 30°C/second or more average cooling rate down to 200°C or less, thereby producing the hot rolled steel sheet according to claim 7.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Toyoda (JP2015086415A from IDS 01/31/2020).
Toyoda discloses a high strength hot rolled steel sheet having C 0.02-0.3%, Si <=2, Mn 0.5-3%, P<=0.1, S <=0.01, Al 0.01-1, N <=0.01, Ti 0.01-0.2%.  The hot rolled steel sheet is a dual phase structural with martensite phase 20-60%, ferrite >=40%, a covering % of martensite by ferrite grain over 30%.  Even if broad range of covering % over 30% overlaps instant claimed more than 60%, none of Inventive Examples in Table 2 (paragraph [0044]) discloses instant claim 7 required coverage rate more than 60%.  Closest Inventive Example 11 has ferrite % 57% and martensite 43%, coverage rate 58% and ferrite grain size is 8 microns.  Hence, closest prior art has marteniste %, coverage rate and ferrite grain size all outside instant claim 7 required ranges.
One of ordinary skill in the art would not be obvious to further decrease ferrite average grain size to 5 microns or less because Toyoda does not provides any motivation for obtaining high strength and balance of elongation and hole expandability.
Hence, instant claims 7-22 are allowed.  As a result of allowed product claim 7, process of making directed to claim 23 is rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733